BINDER COMPOSITION FOR ELECTROCHEMICAL DEVICE, SLURRY COMPOSITION FOR ELECTROCHEMICAL DEVICE FUNCTIONAL LAYER, SLURRY COMPOSITION FOR ELECTROCHEMICAL DEVICE ADHESIVE LAYER, AND COMPOSITE MEMBRANE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 2/9/2022:
Claims 1, 2, and 5 have been amended; claim 3, 4, and 6-11 have been canceled. Claims 12-18 have been added. No new matter has been entered.
Previous rejections under 35 USC 112(a) and 102(a)(1)/103 have been withdrawn due to amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, and newly added claims 12-18 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Objections
Claim 17 is objected to because of the following informalities: “The” should not be capitalized and “non conductive” should be hyphenated. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi et al. (JP 2012-051999 A) and further in view of Kim et al. (US 2013/0288117 A1).
Regarding claims 1, 12, 13, 16, and 18, Fukuchi et al. teach a slurry composition for an electrochemical device functional layer to be introduced into a separator substrate (Abstract discloses a binder resin composition being used in a slurry. Paragraph 0084 discloses a separator.)  comprising a binder (Paragraphs 0011, 0071 disclose contents of a binder resin.), an organonitrogen compound (Paragraphs 0072 and 0074 disclose various organonitrogen compounds being added to the binder resin of paragraph 0071.), and an electrode active material (Paragraph 0077 discloses adding the binder resin of paragraphs 0071, 0072, and 0074 to be mixed with an electrode active material.), wherein the binder is a polymer including a cyano group, and cyano group content in the binder is not less than 1.0 mmol and not more than 40 mmol per 1 g of the binder (Paragraph 0071 discloses 17.25 g of acrylonitrile. While there is no mention of the cyano group content of this material, example 10 of the current application discloses that 29 parts of acrylonitrile yield 7.36 mmol of cyano groups. One of ordinary skill in the art would understand that 17.25g of acrylonitrile will be well within the claimed range of cyano groups.). However, Fukuchi et al. do not teach wherein the organonitrogen compound is at least one selected from the group consisting of azodicarbonamide, oxybis(benzenesulfonyl hydrazide), dinitrosopentamethylenetetramine, hydrazo dicarbonamide, trihydrazine triazine, p-toluenesulfonyl semicarbazide, p,p'-oxybis(benzenesulfonyl semicarbazide), barium azodicarboxylate, p-toluenesulfonyl hydrazide, and 5-methyl-1H-benzotriazole.
Kim et al. teach a method of making a slurry composition for an electrochemical device comprising a binder, and organonitrogen compound comprising azodicarbonamide, a non-conductive particle, and an electrode active material (Paragraph 0097 discloses graphite, SBR as a binder, CMC as a thickener (nonconductive), and azodicarbonamide as a pore-forming agent to form a negative active material slurry.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukuchi with Kim in order to secure electrolyte impregnation properties as well as have a high active mass 
Regarding claims 2 and 14, the combination of Fukuchi and Kim et al. teach the slurry composition for an electrochemical device functional layer according to claim 1. Further, Fukuchi et al. teach wherein the binder includes a carboxyl group (Paragraph 0071 discloses the addition of acrylic acid to the binder solution. Acrylic acid is a carboxyl group- containing compound.), and carboxyl group content in the binder is not less than 0.01 mmol and not more than 15 mmol per 1 g of the binder (Paragraph 0071 discloses 12.25 g of acrylic acid. While there is no mention of the carboxyl group content of this material, example 12 of the current application discloses that 25 parts of acrylic acid yield 4.86 mmol of carboxyl groups. One of ordinary skill in the art would understand then that 12.25g of acrylic acid will be well within the claimed range of carboxyl groups, and in this case will be roughly 2.5 mmol of carboxyl groups.).
Regarding claims 5 and 15, the combination of Fukuchi and Kim et al. teach the slurry composition for an electrochemical device functional layer according to claim 1. Further, Kim et al. teach wherein content of the organonitrogen compound is not less than 0.5 mass % and not more than 85 mass% relative to the binder. (Paragraph 0097 discloses 1 wt.% azodicarbonamide as a pore-forming agent.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukuchi with Kim in order to secure electrolyte impregnation properties as well as have a high active mass density and thus, increase energy density of an electrode and simultaneously, improve cycle and cycle-life characteristics of a battery.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi et al. (JP 2012-051999 A) and Kim et al. (US 2013/0288117 A1) as applied to claim 13 above and further in view of Ueki et al. (US 2012/0251878 A1).
Regarding claim 17, the combination of Fukuchi and Kim et al. teach the slurry composition for an electrochemical device functional layer according to claim 13. However, they do not teach wherein the non conductive particles are alumina.
Ueki et al. teach filler composed primarily of various non-conductive inorganic materials can be used as the insulating filler comprising the insulating layer of the negative electrode such as alumina (Paragraph 0037).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fukuchi and Kim with Ueki in order to provide chemical stability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729